


110 HR 5630 IH: To modify certain requirements with respect to H–1B

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5630
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify certain requirements with respect to H–1B
		  nonimmigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Innovation Employment Act.
		2.Numerical
			 limitationsSection
			 214(g)(1)(A)(vii) of the Immigration and Nationality Act (8 U.S.C.
			 1184(g)(1)(A)(vii)) is amended to read as follows:
			
				(vii)130,000 in fiscal year 2008 and
				each succeeding fiscal year, except that in fiscal years 2010 through 2015, if
				such limitation is reached in the previous fiscal year, such limitation shall
				equal the greater of 180,000 and the limitation applicable for the previous
				fiscal year increased by 20 percent;
				or
				.
		3.Exemption from
			 numerical limitation for certain nonimmigrantsSection 214(g)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)(5)) is amended—
			(1)in subparagraph
			 (B), by striking or;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(D)has earned a master's or higher degree from
				a United States institution of higher education (as defined in section 101(a)
				of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) in a field of science,
				technology, engineering, or mathematics and with respect to whom the
				petitioning employer requires such education as a condition for the employment;
				or
					(E)has earned a master's or higher degree (or
				its equivalent) from an institution of higher education outside of the United
				States in a field of science, technology, engineering, or mathematics and with
				respect to whom the petitioning employer requires such education as a condition
				for the employment, until the number of aliens who are exempted from such
				numerical limitations under this subparagraph during a fiscal year exceeds
				20,000.
					.
			4.H–1B employer
			 requirementsSection 212(n)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended by
			 inserting after subparagraph (G) the following:
			
				(H)The employer has not advertised the
				available jobs specified in the application in an advertisement that states or
				indicates that—
					(i)the job or jobs are only available
				to persons who are or who may become H–1B nonimmigrants; or
					(ii)persons who are or who may become
				H–1B nonimmigrants shall receive priority or a preference in the hiring
				process.
					(I)If
				the employer employs not less than 50 employees in the United States, not more
				than 50 percent of such employees are H–1B
				nonimmigrants.
				.
		5.H–1B government
			 authority and requirements
			(a)Safeguards
			 against fraud and misrepresentation in application review processSection 212(n)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)) is amended, in the matter following
			 subparagraph (I) (as inserted by section 3 of this Act)—
				(1)by
			 inserting and through the Department of Labor's website, without
			 charge. after D.C.;
				(2)by inserting
			 , clear indicators of fraud, misrepresentation of material fact,
			 after completeness;
				(3)by
			 striking or obviously inaccurate and inserting presents
			 clear indicators of fraud or misrepresentation of material fact, or is
			 obviously inaccurate;
				(4)by striking
			 within 7 days of and inserting not later than 14 days
			 after; and
				(5)by adding at the
			 end the following: If the Secretary's review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing under paragraph
			 (2)..
				(b)Investigations
			 by Department of LaborSection 212(n)(2) of such Act is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 12 months and inserting 24 months; and
					(B)by striking
			 The Secretary shall conduct and all that follows and inserting
			 Upon the receipt of such a complaint, the Secretary may initiate an
			 investigation to determine if such a failure or misrepresentation has
			 occurred.;
					(2)in subparagraph
			 (C)(i)—
					(A)by striking
			 a condition of paragraph (1)(B), (1)(E), or (1)(F) and inserting
			 a condition under subparagraph (B), (C)(i), (E), (F), (H), (I), or (J)
			 of paragraph (1); and
					(B)by striking
			 (1)(C) and inserting (1)(C)(ii);
					(3)in subparagraph
			 (G)—
					(A)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer’s compliance with the requirements of this
			 subsection.;
					(B)in clause (ii), by
			 striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer’s compliance with the
			 requirements of this subsection.;
					(C)in clause (iii),
			 by striking the last sentence;
					(D)by striking clauses
			 (iv) and (v);
					(E)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
					(F)in clause (iv), as
			 redesignated, by striking meet a condition described in clause (ii),
			 unless the Secretary of Labor receives the information not later than 12
			 months and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months;
					(G)by amending clause
			 (v), as redesignated, to read as follows:
						
							(v)The Secretary of
				Labor shall provide notice to an employer of the intent to conduct an
				investigation. The notice shall be provided in such a manner, and shall contain
				sufficient detail, to permit the employer to respond to the allegations before
				an investigation is commenced. The Secretary is not required to comply with
				this clause if the Secretary determines that such compliance would interfere
				with an effort by the Secretary to investigate or secure compliance by the
				employer with the requirements of this subsection. A determination by the
				Secretary under this clause shall not be subject to judicial
				review.
							;
					(H)in clause (vi), as
			 redesignated, by striking An investigation and all that follows
			 through the determination. and inserting If the Secretary
			 of Labor, after an investigation under clause (i) or (ii), determines that a
			 reasonable basis exists to make a finding that the employer has failed to
			 comply with the requirements under this subsection, the Secretary shall provide
			 interested parties with notice of such determination and an opportunity for a
			 hearing in accordance with section 556 of title 5, United States Code, not
			 later than 120 days after the date of such determination.; and
					(I)by adding at the
			 end the following:
						
							(vii)If the Secretary
				of Labor, after a hearing, finds a reasonable basis to believe that the
				employer has violated the requirements under this subsection, the Secretary may
				impose a penalty under subparagraph
				(C).
							;
				and
					(4)by striking
			 subparagraph (H).
				(c)Information
			 Sharing Between Department of Labor and Department of Homeland
			 SecuritySection 212(n)(2) of such Act, as amended by this
			 section, is further amended by inserting after subparagraph (G) the
			 following:
				
					(H)The Director of
				United States Citizenship and Immigration Services shall provide the Secretary
				of Labor with any information contained in the materials submitted by H–1B
				employers as part of the adjudication process that indicates that the employer
				is not complying with H–1B visa program requirements. The Secretary may
				initiate and conduct an investigation and hearing under this paragraph after
				receiving information of noncompliance under this
				subparagraph.
					.
			(d)AuditsSection
			 212(n)(2)(A) of such Act, as amended by this section, is further amended by
			 adding at the end the following: The Secretary may conduct surveys of
			 the degree to which employers comply with the requirements under this
			 subsection and may conduct annual compliance audits of employers that employ
			 H–1B nonimmigrants. The Secretary shall conduct annual compliance audits of not
			 less than 1 percent of the employers that employ H–1B nonimmigrants during the
			 applicable calendar year.
			(e)PenaltiesSection
			 212(n)(2)(C) of such Act, as amended by this section, is further
			 amended—
				(1)in
			 clause (i)(I), by striking $1,000 and inserting
			 $2,000;
				(2)in
			 clause (ii)(I), by striking $5,000 and inserting
			 $10,000; and
				(3)in
			 clause (vi)(III), by striking $1,000 and inserting
			 $2,000.
				(f)Information
			 Provided to H–1B Nonimmigrants Upon Visa IssuanceSection 212(n)
			 of such Act, as amended by this section, is further amended by inserting after
			 paragraph (2) the following:
				
					(3)(A)Upon issuing an H–1B
				visa to an applicant outside the United States, the issuing office shall
				provide the applicant with—
							(i)a brochure outlining the employer’s
				obligations and the employee’s rights under Federal law, including labor and
				wage protections; and
							(ii)the contact information for
				Federal agencies that can offer more information or assistance in clarifying
				employer obligations and workers’ rights.
							(B)Upon the issuance of an H–1B visa to
				an alien inside the United States, the officer of the Department of Homeland
				Security shall provide the applicant with—
							(i)a brochure outlining the employer’s
				obligations and the employee’s rights under Federal law, including labor and
				wage protections; and
							(ii)the contact information for
				Federal agencies that can offer more information or assistance in clarifying
				employer’s obligations and workers’
				rights.
							.
			6.Whistleblower
			 protectionsSection
			 212(n)(2)(C)(iv) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)(C)(iv)) is amended—
			(1)by inserting
			 take, fail to take, or threaten to take or fail to take, a personnel
			 action, or before to intimidate; and
			(2)by adding at the
			 end the following: An employer that violates this clause shall be liable
			 to the employees harmed by such violation for lost compensation, including back
			 pay..
			
